Citation Nr: 1453274	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  09-36 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a disorder manifested by left leg calf muscle disorder/spasm, to include by relation to sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






REMAND

The Veteran served on active duty from December 1987 to December 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of the St. Louis, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2013, the Board remanded the case for further development.  However, the Board finds that additional development is needed in this case.

A June 2013 VA examination report indicates that the Veteran was treated at a VA Medical Center (VAMC) in November 2010.  The report also shows that the Veteran called a VAMC in February 2011 for a prescription for Requip (a drug which can be used to treat restless legs syndrome) and was seen at a VAMC in September 2011.  These treatment records are not associated with the Veteran's claims file.  The VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As there are potentially outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2).

Next, the Board notes that the majority of a service treatment record dated February 2007 is written in what appears to be Norwegian.  A review of the document shows the words "restless legs" are written in English.  As the VA medical note may be relevant to the appeal, the whole medical note should be translated into English in order to facilitate review of the record by the Board.

Accordingly, the case is REMANDED for the following actions:

1.  Translate the Norwegian medical note dated February 2007 (currently located on page five of the STR-Medical document received on 05/20/2008 in the Veteran's VBMS claims file) into English.  The translated document must be associated with the claims file.
 
2.  Obtain VA treatment records dated since November 2010.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

